PER CURIAM.
There has been filed in this court, a motion for leave to intervene, by twenty consumers of gas furnished by Peoples Gas Light and Coke Company, Public Service Company of Northern Illinois, and Western United Gas and Electric Company. It is called the Joyce, et al. petition. Said petitioners assert an interest in the moneys which we are about to refund to the consumers of gas distributed by the above-named, and other, utilities.
In their petition, which was filed upon previous order of this court, they seek to appear not only in behalf of themselves but on behalf of all other gas consumers and rate payers similarly situated.
We are advised that these same petitioners have brought suit in the Circuit Court for Cook County, State of Illinois, seeking the same or very similar relief to that which is here sought. Also, they have filed a suit in the United States District Court for the Northern District of Illinois, for like, or similar relief.
We are of the opinion that their right to intervene in this court should be denied until and unless their suits in other courts are dismissed. Proceeding in this court by way of intervention is inconsistent and at variance with their action in the other two suits. Likewise, we are not satisfied, upon the showing made, that the twenty petitioners can, and do, adequately represent all the consumers similarly situated, who number more than 750,000. Bareco Oil Co. v. Weeks, 7 Cir., 125 F.2d 84.
Should the petitioners dismiss the suits in the other courts, their motion, in their own behalf, for leave to intervene will receive favorable action.